Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 1 of 15



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                     CASE NO.: _______________

  JUAN COLLINS, on behalf of himself
  and all others similarly situated,

            Plaintiff,
  v.                                                             CLASS ACTION COMPLAINT

  QUINCY BIOSCIENCE, LLC,                                        JURY DEMAND
  a Wisconsin limited liability company,

        Defendant.
  ______________________________________/
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Plaintiff Juan Collins brings this action, on behalf of himself and all others similarly
  situated, against Defendant Quincy Bioscience, LLC (“Quincy”) and states:
                                        NATURE OF ACTION
            1.      Quincy manufactures, markets, and distributes Prevagen, a purported brain health
  supplement made with the protein apoaequorin (pron. ‘a-po-ah-kwor-in’). 1 For over a decade,
  Quincy has uniformly marketed Prevagen nationwide as being designed for one purpose:




  Quincy unequivocally represents that “Prevagen improves memory” on the front page of its
  website, 2 in every advertisement, be it in print, on the internet, or on television, and even on the
  front of every bottle of Prevagen––where it cannot be missed by consumers. Quincy further
  represents on the front of every Prevagen package label that Prevagen “[s]upports” “Healthy


  1
   These products include: Prevagen Regular Strength Capsules (10 mg. apoaequorin), Prevagen Regular
  Strength 60 Capsules (10 mg. apoaequorin), Prevagen Extra Strength Capsules (20 mg. apoaequorin),
  Prevagen Mixed Berry Chewable (10 mg. apoaequorin), Prevagen Extra Strength Chewable (20 mg.
  apoaequorin), and Prevagen Professional Strength (40 mg. apoaequorin) (collectively, “Prevagen” or “the
  products”).
  2
      https://www.prevagen.com/
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 2 of 15



  Brain Function,” “Sharper Mind,” and “Clearer Thinking.” On the back of every Prevagen label,
  Quincy further represents that Prevagen “help[s] with mild memory problems associated with
  aging” and “improve[s] memory within 90 days.”
         2.      In truth, it is impossible for Prevagen to work as represented, and Quincy
  repeatedly and uniformly makes false statements to the public about Prevagen’s ability (rather,
  non-ability) to improve memory or to otherwise affect the brain. Apoaequorin, the only
  purported active ingredient in Prevagen, is nothing more than a protein that, once ingested, is
  completely and rapidly destroyed by the digestive system and transformed into common amino
  acids (and possibly small peptides) no different than those derived from, say, baloney.
         3.      Moreover, Prevagen is sold in doses ranging from 10–40 mg (or .01–.04 grams).
  Given that the average daily diet contains about 75 grams of protein, a single dose of Prevagen
  accounts for about .013–.053% of the protein the average person consumes daily. Thus, the
  protein consumed through a daily dose of Prevagen amounts to a mere drop in the ocean that can
  have no measurable effect on the brain.
         4.      Finally, the fact that Prevagen cannot affect the brain is further supported because
  the protein derivatives the apoaequorin is rapidly digested into are unable to cross the blood
  brain barrier, so they can never reach the brain to affect it to begin with.
         5.      Therefore, Prevagen is rapidly digested and completely destroyed during the
  absorption process and cannot “[s]upport” “Healthy Brain Function,” “Sharper Mind,” and
  “Clearer Thinking,” it cannot “help with mild memory problems associated with aging” nor can
  it “improve memory within 90 days,” or any of the other things Quincy claims it can. The only
  reason a consumer would purchase Prevagen is to obtain these advertised health benefits, which
  Prevagen does not––and cannot––provide.
         6.      Quincy is well-aware that Prevagen does not provide the health benefits they
  advertise. Quincy attempts to bolster its misrepresentations through hyping an unpublished, in-
  house study it performed to test Prevagen, which it calls the “Madison Memory Study.” Yet, in a
  recent action the FTC brought against Quincy, the court indicated that “[i]t is common ground
  that the Madison Memory Study … failed to show a statistically significant improvement in the
  experimental group over the placebo group as a whole.” 3 Further, on February 8, 2019, during

  3
      Patten, Bonnie. Prevagen is Going to The Dogs.                  (Feb.   22,   2019)   available   at
  https://www.truthinadvertising.org/prevagen-is-going-to-the-dogs/


                                                   -2-
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 3 of 15



  oral argument before the Second Circuit Court of Appeal regarding that same case, Quincy’s
  counsel had the following exchange with the panel:
            Prevagen: “We don’t dispute that if you look across the entire 211 people who
            completed the study there was no statistically significant difference but-”
            Court: “You couldn’t. You couldn’t dispute that.”
            Prevagen: “And I’m not.” 4
  Regarding its claims that apoaequorin can cross the blood-brain barrier, Quincy said at the same
  oral argument that:
            Did we ever say we have evidence that it [Prevagen] crosses the human blood
            brain barrier? No. We only say we have evidence that it crosses the blood brain
            barrier in the dog study. 5
            7.     Quincy’s misrepresentations regarding Prevagen are false, deceptive, and are
  likely to mislead reasonable consumers.
            8.     As a result of Quincy’s false and deceptive representation, consumers – including
  Plaintiff and members of the proposed Class – have purchased a product that does not perform as
  advertised. Plaintiff brings this action on behalf of himself and other similarly situated
  consumers who have purchased Prevagen to halt the dissemination of these false, misleading and
  deceptive advertising messages, correct the false and misleading perception they have created in
  the minds of consumers, and obtain redress for those who have purchased Prevagen. Based on
  violations of the Florida Deceptive and Unfair Trade Practices Act, §§ 501.201, et seq., Florida
  Statutes (“FDUTPA”) and unjust enrichment, Plaintiff seeks injunctive and monetary relief for
  consumers who purchased Prevagen.
                                                PARTIES
            9.     Plaintiff Juan Collins (“Plaintiff Collins”) is a citizen of Leon County, Florida and
  is currently a Senior Attorney for the Florida Dispute Resolution Center of the Office of the State
  Courts Administrator. Plaintiff Collins was also a Deputy General Counsel at the Agency for
  Persons with Disabilities, an Assistant General Counsel at the Florida Department of Children
  and Families, and is a retired JAG Officer having served over 29 years in the United States Army
  Reserve. Plaintiff Collins is the father of six children and has eight grandchildren and two god-
  sons. Plaintiff Collins serves on the Board of Directors for the Neighborhood Medical Center and

  4
      Id.
  5
      Id.


                                                   -3-
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 4 of 15



  the Sickle Cell Foundation and serves as Vice-President of the Tallahassee Area Chapter of 100
  Black Men. Plaintiff Collins was selected “Man of the Year” by the Tallahassee Chapter of 100
  Black Men at the Chapter’s 2017 Black Tie Scholarship Gala on June 16, 2017. When Plaintiff
  Collins’ sister was diagnosed with Alzheimer’s, he did everything in his power to help prolong
  her life and to preserve her mental faculties. This is why in Summer 2017 Plaintiff Collins
  purchased Prevagen Extra Strength from a Walgreens located at 1106 Clearlake Road, Cocoa,
  Florida 32922. Prior to purchasing these products, Plaintiff Collins was exposed to and saw
  Quincy’s memory improvement representations by reading the Prevagen Extra Strength label, as
  well as other advertisements, including television, internet, and print advertisements. The
  Prevagen Extra Strength Plaintiff Collins purchased did not and could not improve memory or
  support healthy brain function as represented. As a result, Plaintiff Collins suffered injury in fact
  and lost money at the point of purchase. Had Plaintiff Collins known the truth about Quincy’s
  misrepresentations and omissions, he would not have purchased the Prevagen Extra Strength.
         10.     Defendant Quincy is a limited liability company organized and existing under the
  laws of the state of Wisconsin. Quincy’s headquarters is at 301 South Westfield Road, Suite 200,
  in Madison, Wisconsin. The sole member of Quincy is Quincy Bioscience Holding Company,
  Inc. Quincy Bioscience Holding Company, Inc. is a Wisconsin corporation. Defendant Quincy is
  therefore a citizen of Wisconsin. Defendant Quincy manufactures, advertises markets,
  distributes, and/or sells Prevagen to tens of thousands of consumers in Florida and throughout
  the United States. Quincy may be served with process by serving its registered agent, Keith A.
  Thomsen, at 726 Heartland Trail, Suite 300, Madison, WI 53717.

                                   JURISDICTION AND VENUE
         11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
  1332(d)(2)(A) because this is an action for a sum exceeding $5,000,000.00, exclusive of interest
  and costs, and in which at least one class member is a citizen of a state different than Quincy.
         12.     This Court has personal jurisdiction over Quincy because Quincy is authorized to
  do business and is conducting business throughout the United States, including in Florida.
  Quincy has marketed, promoted, distributed, and sold the Prevagen products in the United States,
  including Florida, and has sufficient minimum contacts with this State and/or sufficiently avails
  itself of the markets of the various states of the United States, including Florida, to render the
  exercise of jurisdiction by this Court permissible.


                                                  -4-
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 5 of 15



            13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the
  acts and transactions giving rise to this action occurred in this District and Quincy is authorized
  to conduct business in this District, has intentionally availed itself of the laws and markets within
  this District through the promotion, marketing, distribution and sale of the Prevagen products in
  this District and is subject to personal jurisdiction in this District.
                                      FACTUAL ALLEGATIONS
            14.    Quincy manufactures, distributes, markets and sells nationwide, including in
  Florida, a variety of Prevagen products, which contain a purported active ingredient called
  apoaequorin (pron. ‘a-po-ah-kwor-in’), which Quincy clams “is safe and uniquely supports brain
  function.” 6 This lawsuit concerns six of those products, see p. 1, supra at n. 1.
            15.    Quincy’s Prevagen products are sold in virtually every major food, drug, and
  mass retail outlet in the country, as well as online through Quincy’s Prevagen website. Prevagen
  prices range from about $39.95–$89.95 per bottle, depending on the pill count or dosage of
  apoaequorin. The following are screen shots of the products: 7




  6
      See https://www.prevagen.com/about-prevagen/
  7
      See https://www.prevagen.com/shop/


                                                     -5-
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 6 of 15




         16.    Since Prevagen’s launch in 2007, Quincy has consistently conveyed the message
  to consumers throughout the United States, including in Florida, that Prevagen “[s]upports”
  “Healthy Brain Function,” “Sharper Mind,” and “Clearer Thinking,” that Prevagen “help[s] with
  mild memory problems associated with aging” and “improve[s] memory within 90 days.” It does
  not. Quincy’s misrepresentations are false, misleading and deceptive.




                                                -6-
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 7 of 15



         17.    Despite the evidence, scientific fact, and Quincy’s own admissions that Prevagen
  does not and cannot improve memory or support brain function, sharper mind or clearer thinking,
  each and every Prevagen package and label repeatedly emphasizes that Prevagen “[s]upports”
  “Healthy Brain Function,” “Sharper Mind,” and “Clearer Thinking,” that Prevagen “help[s] with
  mild memory problems associated with aging” and “improve[s] memory within 90 days.” Each
  and every consumer who purchases Prevagen is exposed to these deceptive misrepresentations,
  which appear prominently and conspicuously on the front, back, and/or sides of each Prevagen
  box as follows:




                                               -7-
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 8 of 15




        18.   And, on the top of the Prevagen box is a picture of the brain encircled by the
  “SUPPORTS HEALTHY BRAIN FUNCTION” misrepresentation:




                                           -8-
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 9 of 15



         19.     Quincy’s misrepresentations regarding Prevagen are conspicuously present on its
  website:




  As well as in its television and internet advertisements:




                                                  -9-
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 10 of 15



          20.       As of the filing of this Complaint, Quincy continues to unequivocally and falsely
   claim that Prevagen “[s]upports” “Healthy Brain Function,” “Sharper Mind,” and “Clearer
   Thinking,” that Prevagen “help[s] with mild memory problems associated with aging” and
   “improve[s] memory within 90 days.” The only reason a consumer would purchase Prevagen is
   to obtain these advertised health benefits, which Prevagen does not––and cannot––provide.
          21.       Plaintiff and the Class members have been damaged in their purchases of these
   products based on Quincy’s false representations. Plaintiff and Class members have been and
   will continue to be deceived or misled by Quincy’s false and deceptive misrepresentations.
   Plaintiff would not have purchased Prevagen had he known that Quincy’s claims were false and
   misleading.
                                   CLASS ACTION ALLEGATIONS
          22.       As detailed below in the individual counts, Plaintiff brings this lawsuit on behalf
   of himself and all others similarly situated, pursuant to Rule 23(a), (b)(2) and (b)(3) of the
   Federal Rules of Civil Procedure.
                 A. Class Definitions
          23.       Plaintiff seeks to represent the following Florida Class:
                    All consumers from Florida who, within the applicable limitations
                    period, purchased the Prevagen products.

          24.       Excluded from the above Class are Quincy and its officers, directors and
   employees and those who purchased Prevagen for resale.
          25.       Plaintiff reserves the right to modify or amend the definition of the proposed
   Class before or after the Court determines whether such certification is appropriate as discovery
   progresses.
                 B. Numerosity
          26.       The Class is comprised of thousands of consumers throughout the state of Florida.
   The Class is so numerous that joinder of all members of the Class is impracticable. The precise
   number of class members is unknown to Plaintiff.
                 C. Commonality/Predominance
          27.       This action involves common questions of law and fact, which predominate over
   any questions affecting individual class members. These common legal and factual questions
   include, but are not limited to, the following:



                                                     - 10 -
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 11 of 15



                (a) whether the claims discussed above are true, or are misleading, or objectively
                    reasonably likely to deceive;
                (b) whether the alleged conduct constitutes violations of the FDUTPA;
                (c) whether Quincy engaged in false or misleading advertising;
                (d) whether Quincy has been unjustly enriched at the expense of Plaintiff and the
                    Class members as a result of Quincy’s false and misleading representations;
                (e) whether Plaintiff and Class members have sustained monetary loss and the proper
                    measure of that loss; and
                (f) whether Plaintiff and Class members are entitled to other appropriate remedies,
                    including corrective advertising and injunctive relief.
                D. Typicality
          28.      Plaintiff’s claims are typical of the claims of the members of the Class because,
   inter alia, all Class members were injured through the uniform misconduct described above,
   were subject to Quincy’s deceptive statements, including that Prevagen “[s]upports” “Healthy
   Brain Function,” “Sharper Mind,” and “Clearer Thinking,” that Prevagen “help[s] with mild
   memory problems associated with aging” and “improve[s] memory within 90 days.” Plaintiff is
   advancing the same claims and legal theories on behalf of himself and all Class Members.
                E. Adequacy of Representation
          29.      Plaintiff will fairly and adequately protect the interests of the members of the
   Class. Plaintiff has retained counsel experienced in complex consumer class action litigation, and
   Plaintiff intends to prosecute this action vigorously. Plaintiff has no adverse or antagonistic
   interests to those of the classes. Plaintiff anticipates no difficulty in the management of this
   litigation as a class action. To prosecute this case, Plaintiff has chosen the undersigned law firms,
   which have the financial and legal resources to meet the substantial costs and legal issues
   associated with this type of consumer class litigation.
                F. Requirements of Fed. R. Civ. P. 23(b)(3)
          30.      The questions of law or fact common to Plaintiff’s and each Class member’s
   claims predominate over any questions of law or fact affecting only individual members of the
   Class. All claims by Plaintiff and the unnamed Class members are based on the common
   marketing and sales practices Quincy utilized in its sale of Prevagen to Plaintiff and the unnamed
   Class members.
          31.      Common issues predominate when, as here, liability can be determined on a class-
   wide basis, even when there will be some individualized damages determinations.


                                                  - 11 -
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 12 of 15



            32.      As a result, when determining whether common questions predominate, courts
   focus on the liability issue, and if the liability issue is common to the Class as is in the case at
   bar, common questions will be held to predominate over individual questions.
                  G. Superiority
            33.      A class action is superior to individual actions in part because of the non-
   exhaustive factors listed below:
                  (a) Joinder of all Class members would create extreme hardship and inconvenience
                      for the affected customers as they reside throughout the country;
                  (b) Individual claims by Class members are impractical because the costs to pursue
                      individual claims exceed the value of what any one Class member has at stake. As
                      a result, individual Class members have no interest in prosecuting and controlling
                      separate actions;
                  (c) There are no known individual Class members who are interested in individually
                      controlling the prosecution of separate actions;
                  (d) The interests of justice will be well served by resolving the common disputes of
                      potential Class members in one forum;
                  (e) Individual suits would not be cost effective or economically maintainable as
                      individual actions; and
                  (f) The action is manageable as a class action.
                  H. Requirements of Fed. R. Civ. P. 23(b)(2)
            34.      Quincy has acted and refused to act on grounds generally applicable to the classes
   by engaging in a uniform marketing and advertising campaign containing false, misleading and
   deceptive representations and material omissions that were reasonably likely to mislead Plaintiff
   and the Class, thereby making appropriate final injunctive relief with respect to the classes as a
   whole.

                                              COUNT I
              For Violations of the Florida Deceptive and Unfair Trade Practices Act,
                                 § 501.201, Florida Statutes, et seq.
                 (On behalf of Plaintiff Collins and Members of the Florida Class)
            35.      Plaintiff Collins realleges and incorporates by reference the allegations contained
   in paragraphs 1–34 as if fully set forth herein.
            36.      This cause of action is brought pursuant to the Florida Deceptive and Unfair
   Trade Practices Act, section 501.201, Fla. Stat., et seq. (“FDUTPA”). The stated purpose of the
   FDUTPA is to “protect the consuming public . . . from those who engage in unfair methods of



                                                      - 12 -
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 13 of 15



   competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade
   or commerce.” § 501.202(2), Fla. Stat.
          37.     Plaintiff Collins is a consumer as defined by section 501.203, Fla. Stat. The
   Prevagen products are goods within the meaning of the FDUTPA. Quincy is engaged in trade or
   commerce within the meaning of the FDUTPA.
          38.     Florida Statute section 501.204(1) declares unlawful “[u]nfair methods of
   competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the
   conduct of any trade or commerce.” The FDUTPA also prohibits false and misleading
   advertising.
          39.     Quincy’s unfair and deceptive practices as described herein are likely to mislead –
   and have misled – consumers acting reasonably in the circumstances.
          40.     Quincy has violated the FDUTPA by engaging in the unfair and deceptive
   practices as described herein which offend public policies and are immoral, unethical,
   unscrupulous and substantially injurious to consumers.
          41.     Plaintiff Collins and consumers in the Florida Class have been aggrieved by
   Quincy’s unfair and deceptive practices and acts of false advertising in that they paid for the
   Prevagen products that did not and could not “[s]upport[]” “Healthy Brain Function,” “Sharper
   Mind,” and “Clearer Thinking,” “help with mild memory problems associated with aging” or
   “improve memory within 90 days” as represented.
          42.     The harm suffered by Plaintiff Collins and consumers in the Florida Class was
   directly and proximately caused by the deceptive, misleading and unfair practices of Quincy, as
   more fully described herein.
          43.     Pursuant to section 501.211(1), Fla. Stat., Plaintiff Collins and consumers in the
   Florida Class seek a declaratory judgment and court order enjoining the above-described
   wrongful acts and practices of Quincy and for restitution and disgorgement.
          44.     Additionally, pursuant to sections 501.211(2) and 501.2105, Fla. Stat., Plaintiff
   Collins and consumers in the Florida Class make claims for damages, attorneys’ fees and costs.




                                                 - 13 -
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 14 of 15




                                              COUNT II
                                          Unjust Enrichment
                  (On behalf of Plaintiff Collins and Members of the Florida Class)
          45.      Plaintiff Collins realleges and incorporates by reference the allegations contained
   in paragraphs 1–34 as if fully set forth herein.
          46.      At all times relevant hereto, Quincy designed, manufactured, produced, promoted,
   marketed and/or sold the Prevagen products.
          47.      Plaintiff Collins and consumers in the Florida Class conferred upon Quincy non-
   gratuitous payments for the Prevagen products. Quincy appreciated, accepted or retained the
   non-gratuitous benefits conferred by Plaintiff Collins and consumers in the Florida Class, with
   full knowledge and awareness that, as a result of Quincy’s deceptive marketing, Plaintiff Collins
   and consumers in the Florida Class were not receiving Prevagen products of the quality, nature,
   fitness or value that had been represented by Quincy and reasonable consumers would have
   expected.
          48.      Quincy profited from its unlawful, unfair, misleading, and deceptive practices and
   advertising at the expense of Plaintiff Collins and consumers in the Florida Class, under
   circumstances in which it would be unjust for Qunicy to be permitted to retain the benefit. Under
   common law principles of unjust enrichment, Quincy should not be permitted to retain the
   benefits of this unjust enrichment.
          49.      Because Quincy’s retention of the non-gratuitous benefits conferred by Plaintiff
   Collins and consumers in the Florida Class is unjust and inequitable, Plaintiff Collins and
   consumers in the Florida Class are entitled to, and hereby seek disgorgement and restitution of
   Quincy’s wrongful profits, revenue, and benefits in a manner established by the Court.
                                         PRAYER FOR RELIEF
   Wherefore, Plaintiff prays for a judgment:
                a. Certifying the Florida Class as requested herein;
                b. Awarding Plaintiff Collins and consumers in the Florida Class damages;
                c. Awarding restitution and disgorgement of Defendant’s revenues to Plaintiff
                   Collins and consumers in the Florida Class;
                d. Awarding injunctive relief as permitted by law or equity, including enjoining
                   Quincy from continuing the unlawful practices as set forth herein, and directing
                   Quincy to identify, with Court supervision, victims of its conduct and pay them
                   all money it is required to pay;


                                                      - 14 -
Case 1:19-cv-22864-MGC Document 1 Entered on FLSD Docket 07/11/2019 Page 15 of 15



              e. Awarding statutory damages, as appropriate;
              f. Ordering Quincy to engage in a corrective advertising campaign;
              g. Awarding attorneys’ fees and costs; and
              h. Providing such further relief as may be just and proper.
                                    DEMAND FOR JURY TRIAL
          Plaintiff hereby demands a jury trial as to all claims so triable.
   Dated: July 11th, 2019.

                                                 Respectfully submitted,

                                                 By: /s/ Adam Moskowitz__

                                                     Adam Moskowitz, Esq.
                                                     Florida Bar No. 984280
                                                     adam@moskowitz-law.com
                                                     Howard M. Bushman, Esq.
                                                     Florida Bar No. 0364230
                                                     howard@moskowitz-law.com
                                                     Joseph M. Kaye, Esq.
                                                     Florida Bar No. 117520
                                                     joseph@moskowitz-law.com
                                                     THE MOSKOWITZ LAW FIRM, PLLC
                                                     2 Alhambra Plaza
                                                     Suite 601
                                                     Coral Gables, FL 33134
                                                     Telephone: (305) 740-1423

                                                     Jack Scarola, Esq.
                                                     Florida Bar No. 169440
                                                     jsx@searcylaw.com
                                                     SEARCY DENNEY SCAROLA
                                                     BARNHART & SHIPLEY PA
                                                     2139 Palm Beach Lakes Blvd.
                                                     West Palm Beach, FL 33409
                                                     Telephone: (561) 686-6300
                                                     Fax: (561) 383-9451

                                                     Counsel for Plaintiff and the Class




                                                  - 15 -
